Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are hot binding precedent in this circuit.
PER CURIAM:
James Thomas Webb seeks to appeal the district court’s order denying his motion for release pending appeal. At the time that Webb filed the motion, our mandate had issued in his direct appeal from his conviction and sentence, and he had received an extension from the Supreme Court to file a petition for certiorari. In his motion for release pending appeal, Webb asserted that he would be filing a petition for certiorari and asked to be released pending a decision in his case. The period for Webb to file his petition for certiorari has now expired, and he has not filed a petition. Accordingly, since his direct appeal is no longer pending, we dismiss this appeal as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.